DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on May 18, 2021 is acknowledged. A signed copy is attached to this office action. 

Specification
The disclosure is objected to because of the following informalities: the specification in paragraph 0052 recites “calcium sulfate (MgSO4)”. This appears to be a typographical error and should read “calcium sulfate (CaSO4)”.  Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  the claim recites “calcium sulfate (MgSO4)”. This appears to be a typographical error and should read “calcium sulfate (CaSO4)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims XXX are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12-14 recite the limitation "CBD" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim. The claims all depend from claim 1, which recites a “cannabinoid”. Specific cannabinoids are recited in claim 5. 
 Regarding claims 15-16 recite the limitation "THC" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim. The claims all depend from claim 1, which recites a “cannabinoid”. Specific cannabinoids are recited in claim 5. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,007,170. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and pending claims are drawn to a thermogenic composition comprising a cannabinoid and a thermogenic agent. However, the instant claims recite the genus of the patented claims’ agent. 

Allowable Subject Matter
The claims are free of the art. The closest prior art is Pellikaan et al. (US 2010/0008985). Pellikaan discloses a pharmaceutical dosage unit for sublingual, buccal or oral administration that contains one or more water-insoluble pharmaceutically active substances and to the use of these dosage units in therapeutic or prophylactic treatment (paragraph 0001). 
Examples of water-insoluble pharmaceutically active substances include cannabinoids. Cannabinoids are the active constituents of cannabis (paragraph 0005). Examples 1 and 2 comprise citric acid, which is recited as a thermogenic agent in claim 44-45. However, there is no disclosure of the specific thermogenic agents recited in claim 26. There is also no motivation or suggestion to substitute the citric acid recited in the Examples for those agents recited in the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCarty (US 11,077,086) which teaches solid dosage forms of cannabinoid pharmaceutical formulations comprising a solvated cannabinoid for buccal or sublingual administration (abstract). The cannabinoid comprises cannabidiol (CDB),  (THC), (DMHP-CBD), (CBC), (CBCV), (CBDA), (CBDV), (CBG), (CBGV, (CBL), (CBN), (THCV), (THCVA), (CBO), (CBNV), and (THCA) (column 3, line 42 through column 4, line 3).  
While McCarty discloses calcium carbonate and magnesium carbonate as suitable absorbents, he does not disclose an amount to be used in the final composition, nor is there motivation to adjust or optimize the amount as in the instant claims since it is not disclosed as being utilized as a thermogenic agent. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615